Exhibit 10.19B

 

Pandora Media Corporate Incentive Plan for Fiscal Year 2014

 

The Pandora Media, Inc. (“Pandora”) Corporate Incentive Plan for Fiscal Year
2014 (the “Plan”) is designed to reward eligible employees for their efforts
toward the accomplishment of Pandora’s goals during the Plan Year. For purposes
of the Plan, “Plan Year” means Pandora’s fiscal year starting February 1, 2013
through and including January 31, 2014, but, as further described below,
eligible employees may receive a partial mid-year bonus.

 

Eligibility

 

Eligibility under the Plan does not represent a commitment or guarantee that you
will receive any payment under the Plan. If, for any reason, you are not an
active employee of Pandora (or one of its eligible subsidiaries as determined by
the Compensation Committee) in good standing on the last day of the fiscal year
(January 31, 2014) or, with respect to payment of any Mid-Year bonus (as defined
below), on the last day of the second fiscal quarter (July 31, 2013), you will
not be eligible to receive a bonus under the Plan. Furthermore, the decision to
pay any bonus under the Plan remains in the full discretion of the Compensation
Committee of Pandora’s Board of Directors.

 

Selected employees at the manager or equivalent level and all employees at the
director level and above are eligible (an “Eligible Position”). To receive any
payment under the Plan, an eligible employee must remain an employee in good
standing on  the last day of the fiscal year (January 31, 2014) or, with respect
to payment of any Mid-Year Bonus (as defined below), on the last day of the
second fiscal quarter July 31, 2013.

 

New Hires and Promotions into Eligible Positions. Eligible employees hired or
promoted into an Eligible Position after February 2013 will have any bonus
prorated to reflect the length of time employed in an Eligible Position during
the Plan Year. However, employees hired after June 1, 2013 will not be eligible
for a Mid-Year Bonus (as defined below), and employees hired after December 1,
2013 will not be eligible for the Plan.

 

Changes Between Eligible Positions. Eligible employees who move from one
Eligible Position to another Eligible Position with a different Target Bonus (as
defined below) will have any bonus prorated to reflect the different Target
Bonus (as defined below) amounts based on the length of time employed in each
Eligible Position.

 

Target Bonus Opportunity

 

Each Eligible Position is assigned a target bonus amount (“Target Bonus”),
expressed as a percentage of earned salary for the applicable period. Your
manager will discuss your Target Bonus with you.

 

--------------------------------------------------------------------------------


 

Plan Administration

 

The Compensation Committee will have sole discretion to determine whether any
percentage of Target Bonus will be paid under the Plan, in amounts ranging from
0% to over 100% of Target Bonus, depending solely upon its assessment of
Pandora’s overall performance measured against objectives that the Compensation
Committee and management will discuss from time to time. Pandora and the
Compensation Committee may amend, suspend or terminate the Plan at any time and
in any manner. All payments under the Plan are discretionary and may be reduced
or eliminated in the sole discretion of the Compensation Committee.  Regardless
of whether any specific performance metrics are set for any Plan Year, the
decisions as to whether, and how much, to pay under the Plan remain in the full
discretion of the Compensation Committee, and Pandora’s financial results for
any Plan Year shall not be deemed to give any eligible employee a right to any
payment under the Plan.

 

The Incentive Committee of Pandora (the “Incentive Committee”) is responsible
for administering the Plan with respect to employees who are not executive
officers (“Non-Executive Employees”), subject to the direction of the
Compensation Committee. Members of the Incentive Committee include the Chief
Financial Officer, General Counsel, and the Vice President of Human Resources.
The Incentive Committee will, in its discretion, determine a Non-Executive
Employee’s eligibility under the Plan, including whether part-time employees are
eligible and whether Pandora will pay prorated bonuses for Non-Executive
Employees who retire (and, if so, the retirement criteria) or die during the
Plan Year. All determinations, interpretations, rules and decisions of the
Compensation Committee and/or the Incentive Committee shall be conclusive and
binding upon all persons claiming to have any interest or right under the Plan.

 

Bonus Payments

 

In order to receive any payment under the Plan, an eligible employee must remain
an active employee on the last day of the fiscal year (January 31, 2014) or the
last day of the second fiscal quarter (July 31, 2013) with respect to payment of
any Mid-Year Bonus. If, before such date(s), your employment is terminated
(whether by you or by Pandora, regardless of the reason), you will not be
eligible to receive a bonus under the Plan.

 

Mid-Year Bonus — In the sole discretion of the Compensation Committee, a
“Mid-Year Bonus” of up to 25% of each eligible employee’s Target Bonus may be
paid during the year based on the Compensation Committee’s assessment of
Pandora’s performance through July 31, 2013.

 

Year-End Bonus — A year-end bonus (with the percentage of Target Bonus
determined by the Compensation Committee in its sole discretion) may be paid
based on the Compensation Committee’s assessment of Pandora’s performance for
the fiscal year ending January 31, 2014, less any Mid-Year Bonus previously
paid.

 

If the Compensation Committee approves payment under this Plan, each eligible
employee will receive the same percentage of his or her Target Bonus. However,
the foregoing does not limit the Compensation Committee’s authority to award
discretionary bonuses to individuals outside of the Plan.

 

--------------------------------------------------------------------------------


 

Operating Guidelines

 

No eligible employee may rely on any verbal or other information outside of this
Plan. Pandora reserves the right to amend, discontinue or make significant
changes to the Plan at any time and for any reason, with or without notice.
Eligibility for a bonus under this Plan does not guarantee eligibility for any
future payments or bonus programs.

 

At Will Employment

 

Nothing in the Plan shall confer upon any employee or other Plan participant any
right to continued employment or service with Pandora for any specific duration
or otherwise restrict in any way the rights of Pandora or any employee to
terminate an eligible employee’s employment at any time, for any reason, with or
without cause.

 

Tax Withholding

 

Pandora shall withhold from the payments under the Plan all federal, state and
local income or other taxes required to be withheld therefrom and any other
required payroll deductions, and as a condition precedent to payment under the
Plan, all recipients shall make arrangements satisfactory to Pandora for the
payment of any personal income or other taxes. All payments hereunder are
intended to qualify for the short-term deferral exception from Section 409A of
the Internal Revenue Code and, if required to qualify for such exception, shall
be made no later than 2 and 1/2 months following the end of the taxable year in
which an individual becomes legally entitled to, or vested in, a payment
hereunder.

 

Miscellaneous

 

This Plan is unfunded. In no event may a participant sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan or relating
hereto. At no time will any such right or interest under the Plan be subject to
the claims of any participant’s creditors or liable to attachment, execution or
other legal process.

 

--------------------------------------------------------------------------------